Court of Appeals
of the State of Georgia

                                      ATLANTA, December 10, 2014

The Court of Appeals hereby passes the following order:

A15I0070. TALBOT COUNTY, GEORGIA., et al. v. J. F. ALEXANDER et al.

      Upon consideration of the Application for Interlocutory Appeal, it is ordered
that it be hereby DENIED.


LC NUMBERS:
12CV026

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta, December 10, 2014
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.